10.20



#29737719 v1




SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made by and between
Kevin D. Reed (the "Employee") and NEW ENTERPRISE STONE & LIME CO., INC., (the
“Company”).
[NEEDS TO BE UPDATED]
WHEREAS, the Company and the Employee entered into an Employment Agreement dated
October 15, 2013 (the "Employment Agreement:); and
WHEREAS, the Employee has resigned as an employee of the Company on February 28,
2015 (the "Termination Date"); and
WHEREAS, the Company has agreed to pay the Employee certain amounts and to
provide him with certain rights and benefits in connection with his resignation,
subject to his execution of this Release agreement and his execution and
non-revocation of the Second Release (as defined below).
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and intending to be bound hereby, the parties agree as
follows:
1.Consideration.


1.1     In connection with the termination of the Employee's employment, and in
consideration of the Employee's execution of this Release and the Second
Release, the Company will (1) pay the Employee an amount of $550,000.00, which
shall be paid on the Company's first payroll date following the date that the
Second Release becomes irrevocable and (ii) transfer to the Employee title to
the Company-owned pickup truck provided to the Employee during his employment.


1.2     The Employee acknowledges that: (i) he has no entitlement under the
Employment Agreement or any other severance or similar arrangement maintained by
the Company or any of its affiliates, and (ii) except as otherwise provided
specifically in this Release, the Company and its affiliates do not and will not
have any other liability or obligation to the Employee. The Employee further
acknowledges that, int he absence of his execution of this Release and the
Second Release, the benefits and payments specified in the Section 1.1 of this
Release would not otherwise be due to him. The severance and other benefits
described in Section 1.1 are conditioned on the Employee executing the release
agreement in the form attached hereto as Exhibit A (the "Second Release") prior
to the 22nd day following the Termination Date, and will become payable in
accordance with the terms of this Relase upon the Second Release becoming
irrevocable.


2.     Release and Covenant Not to Sue.


2.1     The Employee hereby fully and forever releases and discharges the
Company, its subsidiaries and each of their predecessors and successors,
assigns, stockholders, affiliates, officers, directors, trustees, employees,
agents and attorneys, past and present (the Company and each such person or
entity is referred to as a "Released Person") from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, ca uses of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity
or otherwise, whether known or unknown, which Employee now has, or hereafter
can. shall or may have for, upon or by reason of any act, transaction, practice,
conduct, matter, cause or thing of any kind or nature whatsoever (''Claim")
arising or occurring through the date of this Release, including, but not
limited to, any Claim arising out of the Employee's employment by the Company or
the termination thereof, any Claim under the Age Discrimination in Employment
Act, 29 U.S.C. § 62 1 , et seq., the Employee Retirement Income Security Act, 29
U.S.C. § 1001 , et seq., any Claim based upon alleged wrongful or




--------------------------------------------------------------------------------

10.20

retaliatory discharge or breach of contract, any Claim for attorneys' fees, and
any other Claim under any other federal, state, local or foreign statute,
ordinance, regulation, or under any contract, tort or common law theory.


2.2.     The Employee expressly represents that he has not tiled a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any Claim against a Released Person. The Employee further
promises not to initiate a lawsuit or to bring any other Claim against the other
arising out of or in any way related to the Employee 's employment by the
Company or the termination of that employment. This Release will not prevent the
Employee from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claim by the Employee for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.


2.3.     The foregoing will not be deemed to release the Company from (i) claims
solely to enforce this Release, and (ii) claims to enforce your rights under any
employee benefit plan in accordance with the terms of the applicable plans.


3.     Cooperation. The Employee further agrees that he will cooperate fully
with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which the Employee
was in any way involved during his employment with the Company. The Employee
shall render such cooperation in a timely manner on reasonable notice from the
Company.


4.     Non-Disparagement. The Company and the Employee mutually agree that they
will not disparage, criticize or make statements which are negative, detrimental
or injurious to the other parry. Notwithstanding the immediately preceding
sentence, the Employee agrees and understands t hat the Company's obligations
under this Section 4 shall be limited to the Company's Board of Directors,
officers and senior management employees who are made aware of this Release.
Nothing herein shall prevent either party from making any truthful statement in
connection with any legal proceeding or investigation by the Company or any
governmental authority.


5.     Restrictive Covenants. The Employee acknowledges that the restrictive
covenants contained in Sections 6, 7 and 8 of the Employment Agreement will
survive the termination of his employment (the "Restrictive Covenants"). The
Employee affirms that the Restrictive Covenants are reasonable and necessary to
protect the legitimate interests of the Company, that he received adequate
consideration in exchange for agreeing to those restrictions and that he will
abide by those restrictions.


6.     Consulting Services. The Company and the Employee may agree to reasonable
terms governing the Employee's provision of consulting services to the Company
following the Termination Date. In the event any such arrangement is agreed to,
the Employee 's consulting services will be performed as an independent
contractor and not an employee of the Company.


7.     Miscellaneous.


7.1. Acknowledgements. The Employee expressly ack nowledges and recites that (i
) he has read and understands the terms of this Release in i ts entirety, (ii )
he has entered i nto this Release knowingly and voluntarily, without any duress
or coercion and (ii i ) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it.


7.2. Tax Withholding. All payments provided to the Employee will be subject to
tax withholding in accordance with applicable law.


7.3. No Admission of Liability. This Release is not to be construed as a n adm
ission of any violation of any federal, state or loca l statute, ordina nce or
regulation or of any duty owed by the Company to the Employee. There have been
no such violations, and the Company speci fically denies any such violations.






--------------------------------------------------------------------------------

10.20

7.4. No Reinstatement. The Employee agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.
7.5. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Employee and their respective successors,
permitted assigns, executors, administrators and heirs. The Employee may not
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.


7.6. Severability. Whenever possible, each provision of this Release will be
interpreted i n such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.


7.7. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release and the Second Release contain the entire agreement a nd understanding
of the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof. This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.


7.8. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of New York without regard to the
application of the principles of conflicts of laws.


7.9. Execution Date: Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.


[space intentionally left blank; signature page follows]






















































--------------------------------------------------------------------------------

10.20



IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Employee has executed this Release, on the
date(s) below written.


NEW ENTERPRISE STONE & LIME CO., INC.
By: _/s/ Paul I. Detwiler, III___________
Name: Paul I. Detwiler, III
Title: President & Chief Executive Officer
EXECUTIVE
/s/ Kevin D. Reed____________________
Kevin D. Reed




--------------------------------------------------------------------------------

10.20





EXHIBIT A
SECOND RELEASE


THIS SECOND RELEASE is for and in consideration of the payments and benefits to
be provided to Kevin D. Reed (''Employee") in connect ion with the Separation
and Release Agreement by and between the Employee and New Enterprise Stone &
Lime Co., Inc. (the "Company") dated February __, 2015 (the "Separation
Agreement"), which rights are conditioned on the Employee signing this Second
Release.


I .    Release and Covenant Not to Sue.


1.1 . The Employee hereby fully and forever releases and discharges the Company,
its subsidiaries and each of their predecessors and successors, assigns, stock
holders, affiliates, officers, directors, trustees, employees, agents and
attorneys, past and present (the Company and each such person or entity is
referred to as a "Released Person'') from any and a ll claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect in law, equity or
otherwise, whether known or unknown, which Employee now has, or hereafter can,
shall or may have for, upon or by reason of any act, transaction. practice,
conduct, matter, ca use or thing of any kind or nature whatsoever ("Claim")
arising or occurring through the d ate of this Second Release, including, but
not limited to, any Claim a rising out of the Employee's employment by the
Company or the termination thereof, any Claim under the Age Discrimination in
Employment Act, 29 U.S.C. § 62 1 , et seq., the Employee Retirement Income
Security Act, 29 U.S.C. § I 00 I, et seq., any Claim based upon alleged wrongful
or retaliatory discharge or breach of contract, any Claim for attorneys' fees,
and any other Claim under any other federal, state, local or foreign statute,
ordinance, regulation, or under any contract, tort or common law theory.


1.2. The Employee expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any Claim against a Released Person. The Employee further
promises not to initiate a lawsuit or to bring any other Claim against the other
arising out of or in any way related to the Employee's employment by the Company
or the termination of that employment. This Second Release will not prevent the
Employee from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Com mission (or si milar state agency); provided,
however, that a ny claim by the Employee for persona l relief in connection wi
th such a charge or investigation (such as reinstatement or monetary damages)
would be barred.


1.3. The foregoing will not be deemed to release the Company from (i ) claims
solely to enforce this Second Release, and (ii) claims to enforce your rights
under any employee benefit plan in accordance wit h the terms of the applicable
plans.


2.     Rescission Right.


2.1 . The Employee expressly acknowledges and recites that (i) he has read and
understands the terms of this Second Release in its entirety, (ii) he has
entered into this Second Release knowingly and voluntarily, without any duress
or coercion; (iii) he has been advised orally and is hereby advised in writing
to consult with an attorney with respect to th is Second Release before signing
it; (iv) he was provided twenty-one (21) calendar days after receipt of the
Second Release to consider its terms before signing it; and (v) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Second Release, in which case this Second Release shall be unenforceable, null
and void. The Employee may revoke t his Second Release d u ring those seven (7)
days by providing written notice of revocation to New Enterprise Stone & Lime
Co., Inc., 391 2 Brumbaugh Rd., New Enterprise, PA 16664 Attn: Chief Executive
Officer.






--------------------------------------------------------------------------------

10.20

3.     Challenge. If the Employee violates or challenges the enforceability of
any provisions of the Restrictive Covenants, the Separation Agreement or this
Second Release, no further payments, rights or benefits under the Separation
Agreement will be due to Employee.


4.     Miscellaneous.


4.1. No Admission of Liability. This Second Release is not to be construed as an
admission of any viola tion of any federal, state or local statute, ordinance or
regulation by the Company, or of any violation of any duty owed by the Company
to the Employee. The Company specifically denies any such violations.


4.2. No Reinstatement. The Employee agrees that he will not apply for
reinstatement with the Company or its affiliates or seek in any way to be
reinstated, re-employed or hired by the Company or its affiliates in the future.


4.3. Successors and Assigns. This Second Release shall inure to the benefit of
and be binding upon the Company and the Employee and their respective
successors, permitted assigns, executors, administrators and heirs. The Employee
may not make any assignment of this Second Release or any interest herein, by
operation of law or otherwise. The Company may assign this Second Release to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.


4.4. Severability. Whenever possible, each provision of this Second Release will
be interpreted in such manner as to be effective and valid under applicable law.
However. if any provision of this Second Release is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Second Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.


4.5. Entire Agreement: Amendments. Except as otherwise provided herein, the
Separation Agreement and this Second Release contain the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merge and supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof. This
Second Release may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.


4.6. Governing Law. This Second Release shall be governed by, and enforced in
accordance with, the laws of the State of New York, without regard to the
application of the principles of conflicts of laws.


Intending to be legally bound, the Employee has executed this Second Release on
this 28 day of February, 2015.


                        
____________________________________
KEVIN D. REED






